DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-6, 8-10, 12, 14, 16-17, and 19-20 are currently pending. Claims 1, 3, 5-6, 8-10, 12, 14, 16-17, and 19-20 are rejected.  
Response to Arguments
Applicant’s arguments, see Pg. 6 of the response, filed September 14, 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112 rejections have been withdrawn. 
Applicant's arguments, see Pg. 6-7 of the response, filed with respect to the 35 U.S.C. 102 rejections have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues Russ (US 2008/0200299 A1) has no teaching to increase output shaft speed relative to input shaft speed or controlling the output shaft to rotate at the input shaft speed. The Office respectfully disagrees. Applicant cites paragraph [0020] which refers to the embodiment of Figure 2. Meanwhile, the rejection points to the embodiment of Figure 3. Two annotated version of Figure 3 are shown below to clarify what has been stated in the rejection. The path shown in the left one goes through gearing, thus resulting in an increased speed. The path shown in the right one does not, resulting in a similar speed at the input and output. See also paragraphs [0025-0026] of Russ, which describe going through the path with (158) as occurring during a high speed input, and going through the path with (160) resulting in a higher output shaft (162) rotation when the input is at lower speeds. 

    PNG
    media_image1.png
    462
    1083
    media_image1.png
    Greyscale

Regarding none of the prior arts combining an overrunning clutch and a wet clutch in an aircraft drive system, the Office believes the existence of a reference combining the two is not a requirement to show a prima facie case of obviousness. Rejections under 35 U.S.C. 103 are specifically for instances where the claimed invention is not identically disclosed in a singular piece of prior art. Applicant has not provided reasons why such a combination would not have been obvious to one of ordinary skill. Nevertheless, Figure 2 of Ress et al. (US 2013/0199156 A1) is now cited as pertinent art showing both wet and overrunning clutches (46, 44) in a single drive, dual clutch system for use in an aircraft environment to exemplify that the combination of clutches has been done in the art before (see Figure 2 and paragraphs [0022-0023]).
Arguments with respect to remaining claims depend upon arguments addressed above. 
The Office notes the recitation of “second drive path” on Pg. 7 appears to have a typographical error (160 intended to be 158 as previously stated on Pg. 6) and will provide the appropriate correction in this action. Besides the unintended mix up, the facts of the statement with respect to the second drive path still stand.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2022 and October 12, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on September 14, 2022. These drawings are acceptable.
Replacement drawings for Figures 4-5 adequately address the objection made in the previous action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, Line 3 recites “the first clutch”. There is insufficient antecedent basis for this limitation in the claim and it is unclear which clutch the claim is in reference to. Is the “first clutch” the “wet clutch”, “overrunning clutch”, or intending to introduce an additional clutch? For purposes of examination, it is believed the claim intended to refer to the previously recited “wet clutch”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-10, 12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russ (US 2008/0200299 A1), hereinafter Russ, in view of Goi et al. (US 2015/0311770 A1), hereinafter Goi, and Gebhard et al. (US 2020/0284201 A1), hereinafter Gebhard.
Regarding Claim 1, Figures 3-4 of Russ teach a single drive, dual clutch accessory drive system for an aircraft comprising: an input shaft (144) connected to a low pressure spool (14, through 38) of a turbine engine, being rotatable at a first input speed and at a second input speed that is distinct from the first input speed; an output shaft (162) operatively connected to an aircraft accessory (64); a first drive path (144 to 160 to 162) operatively connecting the input shaft (144) and the output shaft (162), the first drive path including a first clutch (160) and a gear system (143), the first drive path being operable to adjust the first input speed to a selected output shaft speed that is greater than the first input speed; and a second drive path (144 to 158 to 162) operatively connecting the input shaft (144) and the output shaft (162), the second drive path including a second clutch (158), the second drive path being operable to rotate the output shaft (162) at the second input speed [0023-0027]. Paragraph [0011] notes the engine to be mounted on an aircraft. Paragraphs [0025-0026] describe the operation, noting the spool (14), which drives input shaft (144), is capable of driving at different speeds. This results in distinct first and second input speeds. Paragraph [0026] notes the path through the first clutch (160) to result in a greater output shaft speed. Note that in the second drive path (144 to 158 to 162) seen in Figure 3, there is no transfer of rotation between different gearings. Therefore, the rotation speed of shaft (144) at the second input speed is the expected to be the same as the rotation speed of the output shaft (162). 
Russ does not expressly teach wherein the first clutch is a wet clutch as claimed. However, a wet clutch would have been obvious in view of Goi. 
Figure 1 of Goi teaches a clutch accessory drive system with a clutch (20). The clutch may be any known mechanical clutch including wet, dry, cone friction, or dog. Thus, Goi exemplifies that there are a variety of known clutch types which are suitable for use and interchangeable in clutch accessory drive systems. One of ordinary skill would simply substitute suitable clutches with the expectation that the system would remain operable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first clutch taught by Russ with a wet clutch as exemplified by Goi, predictably resulting in an operational clutch arrangement. 
Figure 3 of Russ does not expressly teach wherein the second clutch is an overrunning clutch as claimed. However, an overrunning clutch would have been obvious in view of Gebhard. 
Figure 2 of Gebhard teaches a drive system having an overrunning clutch (32). The overrunning clutch may be a sprag clutch, which allows for the coupling/uncoupling of shafts (36, 40) depending on the speed of the respective shafts [0040-0041]. Thus, not only are overrunning clutches known to be suitable for drive systems of engines, but they also allow for passive operation to automatically engage/disengage the shafts based upon the rotation of the shafts. This would be especially advantageous to the second clutch of Russ since the second clutch (158) operates according to shaft speed to ensure an overspeed does not occur at the output (Russ, [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single drive, dual clutch accessory drive system taught by Russ-Goi such that the second clutch is an overrunning clutch, such as a sprag clutch, as suggested by Gebhard, to provide the benefit of using a known clutch system that is capable of successfully operating automatically. 
Regarding Claim 3, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 1. 
Russ teaches wherein the gear system (143) is a planetary gear set [0023]. 
Regarding Claim 5, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 1. 
Figure 3 of Russ teaches a clutch actuator (66) operable to selectively engage the first clutch (160) (modified by Goi in Claim 1 to be a wet clutch) [0026]. 
Regarding Claim 6, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 5. 
Figure 3 of Russ teaches a speed sensor (76) operatively connected to the clutch actuator (66), wherein the clutch actuator is operable to engage the first clutch (160) (modified by Goi in Claim 1 to be a wet clutch) when the input shaft (144) is rotating at the first input speed [0019, 0026]. 
Regarding Claim 8, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 1. 
Russ teaches wherein the second input speed (scenario in [0025]) is greater than the first input speed (scenario in [0026]). 
Regarding Claim 9, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 1. 
Figure 3 of Russ teaches wherein the gear system (143) is a planetary gear system including a carrier (for planets 154), a plurality of planet gears (154), and a sun gear (156), the first clutch (160) (modified by Goi in Claim 1 to be a wet clutch) being operatively connected (through 152, 156, 154) to the carrier [0023]. Though not shown in the schematics, carriers are known to necessarily be present as the supports for planets (154) in planetary gear systems, which help keep planets (154) in relative position with respect to each other. See, for example, carrier (70) exemplified in Figure 2 of Lemmers (US 2012/0015776 A1) previously cited as pertinent art. 
Regarding Claim 10, Russ, Goi, and Gebhard teach the single drive, dual clutch accessory drive system as set forth in Claim 9. 
Figure 3 of Russ teaches wherein the second clutch (158) (modified in Claim 1 by Gebhard to be an overrunning clutch) is operatively connected (through 150, 154) to the sun gear (156) [0023]. 
Regarding Claim 12, Figure 3 of Russ teaches a method of driving an accessory (64) for an aircraft comprising: detecting a speed of an input shaft (144) (indirectly via 76) of a single drive, dual clutch drive system; passing torque from the input shaft (144) through a first drive path (144 to 160 to 162) including a first clutch (160) and a gear system (143) when the speed of the input shaft (144) is at a first speed threshold to operate an output shaft (162) at an operational speed that is greater than the speed of the input shaft (144); and passing the torque through a second drive path (144 to 158 to 162) including a second clutch (158) when the input shaft is at a second speed threshold that is different from the first speed threshold such that the speed of the output shaft (162) is substantially similar to the speed of the input shaft (144) to establish the operational speed of the accessory (64) [0023-0027]. Paragraph [0011] notes the engine to be mounted on an aircraft. Paragraph [0019] discusses the speed sensor (76). Paragraphs [0025-0026] describe the operation, noting the spool (14), which drives input shaft (144), is capable of driving at different speeds. This results in different speed thresholds when choosing which clutch to engage. Paragraph [0026] notes the path through the first clutch (160) to result in a greater output shaft speed. Note that in the second drive path (144 to 158 to 162) seen in Figure 3, there is no transfer of rotation between different gearings. Therefore, the rotation speed of shaft (144) at the second input speed is the expected to be substantially similar to the rotation speed of the output shaft (162). 
Russ does not expressly teach wherein the first clutch is a wet clutch as claimed. However, a wet clutch would have been obvious in view of Goi. 
Figure 1 of Goi teaches a clutch accessory drive system with a clutch (20). The clutch may be any known mechanical clutch including wet, dry, cone friction, or dog. Thus, Goi exemplifies that there are a variety of known clutch types which are suitable for use and interchangeable in clutch accessory drive systems. One of ordinary skill would simply substitute suitable clutches with the expectation that the system would remain operable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first clutch taught by Russ with a wet clutch as exemplified by Goi, predictably resulting in an operational clutch arrangement. 
Figure 3 of Russ does not expressly teach wherein the second clutch is an overrunning clutch as claimed. However, an overrunning clutch would have been obvious in view of Gebhard. 
Figure 2 of Gebhard teaches a drive system having an overrunning clutch (32). The overrunning clutch may be a sprag clutch, which allows for the coupling/uncoupling of shafts (36, 40) depending on the speed of the respective shafts [0040-0041]. Thus, not only are overrunning clutches known to be suitable for drive systems of engines, but they also allow for passive operation to automatically engage/disengage the shafts based upon the rotation of the shafts. This would be especially advantageous to the second clutch of Russ since the second clutch (158) operates according to shaft speed to ensure an overspeed does not occur at the output (Russ, [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Russ-Goi such that the second clutch is an overrunning clutch, such as a sprag clutch, as suggested by Gebhard, to provide the benefit of using a known clutch system that is capable of successfully operating automatically. 
Regarding Claim 14, Russ, Goi, and Gebhard the method as set forth in Claim 12. 
Figure 3 of Russ teaches wherein driving the accessory (64) through the first drive path (144 to 160 to 162) includes activating the clutch (160) (modified by Goi in Claim 12 to be a wet clutch) to engage the gear system (143) [0026]. 
Regarding Claim 16, Russ, Goi, and Gebhard teach the method as set forth in Claim 14. 
Figure 3 of Russ teaches wherein activating the clutch (160) includes transferring torque from the input shaft (144) to a carrier (for 154) of a planetary gear set (143) [0023]. Though not shown in the schematics, carriers are known to necessarily be present as the supports for planets (154) in planetary gear systems, which help keep planets (154) in relative position with respect to each other. See, for example, carrier (70) exemplified in Figure 2 of Lemmers (US 2012/0015776 A1) previously cited as pertinent art.
Regarding Claim 17, as far as it is definite and understood, Russ, Goi, and Gebhard teach the method as set forth in Claim 12. 
Russ teaches wherein driving the accessory (64) through the second drive path (144 to 158 to 162) includes transferring torque from the input shaft (144) through the second clutch (158) (modified by Gebhard in Claim 12 to be an overrunning clutch) without engaging the first clutch (160) [0024-0025]. The clutches are described as being “selectively engage(d)”. 
Regarding Claim 19, Russ, Goi, and Gebhard teach the method as set forth in Claim 12. 
The modification in Claim 12 by Gebhard results wherein transferring torque from the input shaft through the second drive path includes passively activating the overrunning clutch, since passive activation is a capability of an overrunning clutch (32) as explained by Gebhard [0041]. 
 Regarding Claim 20, Russ, Goi, and Gebhard teach the method as set forth in Claim 12. 
Russ teaches wherein detecting the input shaft (144) is rotating at one of the first speed threshold and the second speed threshold includes detecting an operating speed (via 76) of a low pressure spool (14) of a turbine engine [0019]. Figure 3 shows the low pressure spool (14) is connected in rotation to the input shaft (144), therefore a measurement from low pressure spool (14) is an indirect indication of the speed of shaft (144). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ress et al. (US 2013/0199156 A1) shows a single drive, dual clutch arrangement with both wet and overrunning clutches. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745